          Case 1:19-cv-01746-JEB Document 23 Filed 09/14/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

MAHTAB ARSANJANI,                              *

       Plaintiff,                              *

v.                                             *       Civil Action No. 19-01746 (JEB)

UNITED STATES OF AMERICA, et al.,              *

       Defendants.                             *

               *       *       *       *       *       *      *       *       *

                           CERTIFICATE REGARDING DISCOVERY

       I HEREBY CERTIFY that on this 14th day of September, 2020, a copy of the Plaintiff’s

First Set of Interrogatories to Defendant District of Colombia, a copy of the Plaintiff’s First Set of

Requests for Production of Documents to Defendant District of Columbia, Plaintiff’s First Set of

Interrogatories to Defendant United States of American, a copy of the Plaintiff’s First Set of

Requests for Production of Documents to Defendant United States of America were mailed first

class postage pre-paid to:


Brian J. Field, Esq.
555 Fourth Street, NW
Washington, DC 20530
Attorney for Defendant United States

Benjamin E. Bryant, Esq.
John Bardo, Esq.
400 6th Street, NW Suite
Washington, DC 20001
Attorneys for Defendant District of Columbia




                                                   1
Case 1:19-cv-01746-JEB Document 23 Filed 09/14/20 Page 2 of 2




                                  Respectfully submitted,

                                  PRICE BENOWITZ, LLP

                                  /s/ John J. Yannone
                                  John J. Yannone, Esq. (DC Bar #452458)
                                  Arren T. Waldrep, Esq. (DC Bar #999861)
                                  409 7th Street, NW, Suite 200
                                  Washington, D.C. 20004
                                  (202) 417-6000
                                  (301) 244-6659 (f)
                                  John@Pricebenowitzlaw.com
                                  Arren@Pricebenowitzlaw.com
                                  Attorneys for Plaintiff




                              2
